Exhibit 10.4

 

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT

 

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED SERIES 2009-VFC1 SUPPLEMENT,
dated as of October 19, 2017 (this “Amendment”), is made among Comenity Bank
(formerly known as World Financial Network Bank), a Delaware state chartered
bank (the “Bank”), as Servicer (“Servicer”), WFN Credit Company, LLC, a Delaware
limited liability company (“WFN Credit”), as Transferor (“Transferor”), and U.S.
Bank National Association (successor to Deutsche Bank Trust Company Americas),
not in its individual capacity but solely as Trustee  (“Trustee”) under the
Amended and Restated Pooling and Servicing Agreement, dated as of January 30,
1998, as amended and restated as of September 28, 2001 (as further amended as of
April 7, 2004, March 23, 2005, October 26, 2007, March 30, 2010, September 30,
2011 and September 1, 2017, and as modified by a Trust Combination Agreement
dated as of April 26, 2005, and as further amended, restated or otherwise
modified from time to time, the “Agreement”).  Capitalized terms used and not
otherwise defined in this Amendment are used as defined in the Agreement, as
supplemented by that certain Third Amended and Restated Series 2009-VFC1
Supplement, dated as of April 28, 2017, among the Servicer, the Transferor and
the Trustee (as amended, restated or otherwise modified from time to time, the
“Series Supplement”).

 

Background

 

A.     The parties hereto have entered into the Agreement and the Series
Supplement.

 

B.     The parties hereto wish to amend the Series Supplement as set forth in
this Amendment.

 

Agreement

 

1.     Amendment of the Series Supplement.  Section 2 of the Series Supplement
is hereby amended as follows:

 

(a)   the definition of “Class A Pro Rata Percentage” is modified by replacing
“72.50%” where it appears therein with “70.50%”; and

 

(b)   the definition of “Class C Pro Rata Percentage” is modified by replacing
“10.00%” where it appears therein with “12.00%”.

 

2.     Incremental Funding. For the avoidance of doubt, the increase in the
Class C Pro Rata Percentage pursuant to Section 1(b) constitutes an Incremental
Funding and, accordingly, the date hereof is a Reset Date under the Series
Supplement.

 

3.     Binding Effect; Ratification.  (a)   This Amendment shall become
effective, as of the date first set forth above, when counterparts hereof shall
have been executed and delivered by the parties hereto, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.





Amendment to

Series 2009 VFC1 Series Supplement

--------------------------------------------------------------------------------

 



(b)   On and after the execution and delivery hereof, this Amendment shall be a
part of the Series Supplement and each reference in the Series Supplement to
“this Series Supplement” or “hereof”, “hereunder” or words of like import, and
each reference in any other Transaction Document to the Series Supplement shall
mean and be a reference to such Series Supplement as amended hereby.

 

(c)   Except as expressly amended hereby, the Series Supplement shall remain in
full force and effect and is hereby ratified and confirmed by the parties
hereto.

 

4.     Miscellaneous.  (a)   THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS.

 

(b)   Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

 

(c)   This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same
agreement.  Counterparts of this Amendment may be delivered by facsimile or
electronic transmission.

 

(d)   The Trustee shall not be responsible for the validity or sufficiency of
this Amendment, nor for the recitals contained herein.

 

[Signature Pages Follow]

 

 



2

Amendment to

Series 2009 VFC1 Series Supplement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

COMENITY BANK, as Servicer

 

 

 

By:  /s/ Randy J. Redcay

 

Name:   Randy J. Redcay

 

Title:     Chief Financial Officer

 

 

 

 

 

 

 

WFN CREDIT COMPANY, LLC, as Transferor

 

 

 

By:  /s/ Michael Blackham

 

Name:  Michael Blackham

 

Title:     Treasurer

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, not in

 

its individual capacity, but solely as Trustee

 

 

 

By:  /s/ Edwin J. Janis

 

Name:  Edwin J. Janis

 

Title:    Vice President

 

 

 

 



S-1

--------------------------------------------------------------------------------

 

 

Acknowledged and consented to in their respective capacities as Class M Holder,
as Class B Holder and as Class C Holder.

 

 

 

COMENITY BANK, as Class M Holder and as

 

Class B Holder

 

 

 

By:  /s/ Randy J. Redcay

 

Name:  Randy J. Redcay

 

Title:    Chief Financial Officer

 

 

 

 

 

 

 

WFN CREDIT COMPANY, LLC, as Class C

 

Holder

 

 

 

By:  /s/ Michael Blackham

 

Name:  Michael Blackham

 

Title:    Treasurer

 

 

S-2

 

--------------------------------------------------------------------------------